         Case 2:20-cv-02258-JWB-TJJ Document 20 Filed 09/09/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

    JOHN DOE,                                         )
                                                      )
                          Plaintiff,                  )
                                                      )
    v.                                                )    Case No. 20-cv-2258-JWB-TJJ
                                                      )
    KANSAS STATE UNIVERSITY,                          )
                                                      )
                          Defendant.                  )
                                                      )


                           NOTICE AND ORDER TO SHOW CAUSE

         TO THE PLAINTIFF:

         On May 23, 2020, Plaintiff filed a complaint under the pseudonym John Doe. Proceeding

anonymously is not contemplated by the Federal Rules of Civil Procedure. Rather, Rule 10(a)

requires that the title of a complaint “name all the parties,” and Rule 17(a) prescribes that “[a]n

action must be prosecuted in the name of the real party in interest.”

         However, the Tenth Circuit has recognized there may be cases in which “exceptional

circumstances” warrant permitting a party to proceed anonymously.1 Adopting the standard of

the Eleventh Circuit, the Tenth Circuit has ruled as follows:

              Lawsuits are public events. A plaintiff should be permitted to proceed
              anonymously only in exceptional cases involving matters of a highly
              sensitive and personal nature, real danger of physical harm, or where the
              injury litigated against would be incurred as a result of the disclosure of
              the plaintiff’s identity. The risk that a plaintiff may suffer some
              embarrassment is not enough.2



1
 Femedeer v. Haun, 227 F.3d 1244, 1246 (10th Cir. 2000) (quoting M.M. v. Zavaras, 139 F.3d
798, 800 (10th Cir. 1998)).
2
    Id. (quoting Doe v. Frank, 951 F.2d 320, 324 (11th Cir. 1992)).


                                                  1
          Case 2:20-cv-02258-JWB-TJJ Document 20 Filed 09/09/20 Page 2 of 2




          Whether a plaintiff may proceed anonymously is subject to the discretion of the trial

court.3 In exercising that discretion, the court must “weigh[] the plaintiff’s claimed right to

privacy against the countervailing public interest.”4 The public has an “important interest in

access to legal proceedings.”5 Moreover, without a party’s name in the public record, “it is

difficult to apply legal principles of res judicata and collateral estoppel.”6 Ordinarily, those who

use the courts must be prepared to accept the public scrutiny that is inherent in public trials.7 “A

plaintiff should not be permitted to proceed under a pseudonym unless the need for anonymity

outweighs the public interest in favor of openness.”8

          IT IS THEREFORE ORDERED that by October 1, 2020, Plaintiff must show cause to

the undersigned Magistrate Judge why his full name should not be fully disclosed in filings with

the court.

          IT IS SO ORDERED.

          Dated this 9th day of September, 2020 in Kansas City, Kansas.




                                                               Teresa J. James
                                                               U. S. Magistrate Judge

3
    Zavaras, 139 F.3d at 802.
4
    Id. at 803.
5
    Femedeer, 227 F.3d at 1246.
6
    Id.
7
    Id.
8
 Raiser v. Brigham Young Univ., 127 F. App’x 409, 411 (10th Cir. 2005). See also S.E.S. v.
Galena Unified Sch. Dist. No. 499, No. 18-2042-DDC, 2018 WL 3389878, at *3 (D. Kan. July
12, 2018) (holding the adult plaintiff had demonstrated exceptional circumstances in which the
need for anonymity outweighed the public interest in having access to the identity of the minor
plaintiff’s parents).

                                                   2
